Citation Nr: 0101139	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to March 7, 1998, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a higher initial evaluation in excess of 
10 percent for PTSD. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and K. C.



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty from October 1964 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for PTSD and 
assigned a 10 percent rating, effective from March 7, 1998.

In May 2000, the veteran and his companion testified at a 
Board video conference hearing before the undersigned Board 
Member.

A review of the claims file reveals that, in a VA Form 646 
dated April 10, 2000, the veteran's representative stated 
that the veteran is totally disabled and should be rated as 
such.  Even though the veteran is receiving a nonservice-
connection pension, it appears his representative may have 
raised a claim for a total disability rating based on 
individual unemployability (TDIU).  Since this matter has not 
been adjudicated by the RO, it is referred to the RO for 
clarification and any indicated action. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's reopened claim of service connection for 
PTSD was received by the RO on June 9, 1997.

3.  VA examination report shows the veteran was first 
diagnosed PTSD on March 7,1998.  

4.  A June 1999 rating decision granted service connection 
for PTSD and assigned a 10 percent rating, effective from 
March 7, 1998.

5.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; it is not productive 
of occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The requirements for an effective date for the grant of 
service connection for PTSD, prior to March 7, 1998, have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000). 

2.  The criteria for an initial rating of 30 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110(a) (West 1991).  The 
effective date for an award of service connection and 
compensation, based on an original claim filed more than a 
year after service, shall be the date of VA receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(2000).  The 
effective date of service connection and compensation, based 
on a claim reopened with new and material evidence after a 
final disallowance, will be the date of VA receipt of the 
claim to reopen, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q) and(r).
 
In this case, the evidence reflects that the veteran 
originally filed a claim in April 1979 for service connection 
for manic depression, which was denied by an RO decision in 
November 1979.  That decision noted that there was no 
evidence of neurosis or psychosis in service or within one 
year after discharge.  The veteran filed additional claims 
for service connection.  In March 1984, the veteran filed a  
claim for service connection for a nervous condition, to 
include PTSD, which the RO characterized as a claim for PTSD.  
In a September 1984 rating decision, the RO denied that 
claim, noting that service connection for an explosive 
personality had been denied by its earlier November 1979 
decision, and that VA outpatient treatment records showed the 
same explosive pattern and did not confirm a diagnosis of 
PTSD.  In a January 1993 decision, the RO denied service 
connection for a nervous condition based on a finding that 
the evidence did not show a nervous condition was incurred in 
or aggravated by service.  A claim for service connection due 
to exposure to Agent Orange was deferred pending additional 
Agent Orange regulations.  In an April 1994 decision, the RO 
denied service connection for a nervous condition, to include 
due to exposure to Agent Orange, based upon findings that a 
nervous condition was incurred in or aggravated in service 
nor was there evidence to show a positive association between 
a nervous condition and claimed exposure to herbicides while 
in Vietnam.  In the absence of timely appeals (within one 
year of notification of the respective decisions), these 
decisions became final.

In June 1997, the veteran again filed an application to 
reopen a claim for service connection for PTSD.  In a 
December 1997 decision, the RO, in pertinent part,  found 
that the veteran had failed to submit new and material 
evidence to reopen his claim; the RO noted that the record 
continued to be devoid of medical evidence of a diagnosis of 
PTSD.  By a statement dated March 20, 1998 and received by 
the RO on March 27, 1998, the veteran furnished detailed 
stressor information and contended that his condition had had 
resulted in chronic sleep problems and prevented him from 
keeping a job and from being around people, which the RO 
construed as an application to reopen a claim for service 
connection for PTSD.  The RO found that the veteran had not 
submitted new and material evidence to reopen his claim in a 
April 1998 decision; it was again noted that the veteran had 
not been diagnosed with PTSD.  The same day the veteran was 
notified of the RO's decision a copy of a March 7, 1998 VA 
examination diagnosing the veteran with PTSD and relating it 
to the veteran's experiences in Vietnam was associated with 
the claims file.  An October 1998 report from the U. S. Armed 
Service Center for Research of Unit Records (USASCRUR) 
confirmed the veteran's participation in combat while in 
Vietnam.  A June 1999 RO decision granted service connection 
for PTSD and assigned a 10 percent rating, effective from 
March 7, 1998, which the RO determined as the date 
entitlement arose.  In June 1999, the veteran entered a 
notice of disagreement (NOD) with the assignment of the 10 
percent rating and the effective date assigned.  The first 
question before the Board is whether the veteran is entitled 
to an effective date for the grant of service connection for 
PTSD, prior to March 7, 1998.

At a May 2000 video conference Board hearing, the veteran's 
representative contended that VA records associated with the 
claims file show an impression of PTSD in March 1984. 

In reviewing the record, the Board finds that, after the RO's 
unappealed RO decision in May 1994, the veteran's application 
to reopen a claim for service connection was received by the 
RO in June 1997.  Since new and material evidence was 
submitted in support of that claim, the RO reopened the claim 
in December 1997, but the RO then denied service connection 
for PTSD, finding that there was no medical evidence of PTSD.  
In March 1998, the veteran submitted additional stressor 
evidence and contended that his PTSD prevented him for 
keeping jobs and dealing with others.  While the RO found 
that the veteran's March 1998 statement was a reopened claim, 
the Board finds that statement was an NOD to the December 
1997 RO decision denying service connection for PTSD and that 
it was timely filed with the agency of original jurisdiction.  
See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a).  
However, as explained below, entitlement to an earlier 
effective date is not warranted because there is no medical 
evidence of a diagnosis of PTSD until March 7, 1998. 

The Board finds that, under the applicable law and 
regulation, service connection for PTSD is not warranted 
prior to the date entitlement arose, March 7, 1998.  The 
Board has considered the representative's contention at a May 
2000 video conference Board hearing that VA records 
associated with the claims file show an impression of PTSD in 
March 1984.  However, the record in dispute, dated March 20, 
1984, reflects a diagnosis of impulse control disorder, rule 
out PTSD.  The assessment of rule out PTSD is not a 
diagnosis, and there is no medical evidence of record to show 
that a diagnosis of PTSD was confirmed until March 7, 1998.  
It is this latter date that the RO found entitlement first 
arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  
Following the RO's unappealed RO decision in May 1994, there 
is no medical evidence of PTSD until March 7, 1998.  While 
there is medical evidence of other psychiatric disorders, a 
diagnosis of PTSD is not evident earlier than the March 7, 
1998, the date of his VA examination.  It is pertinent to 
note that a VA psychiatric examination in late November 1997 
had ruled out PTSD; the examiner specifically found that the 
veteran did not meet all of the diagnostic criteria for PTSD 
at that time.  Under these circumstances, the requirements 
for an effective date for the grant of service connection for 
PTSD, prior to March 7, 1998, have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).

Higher Initial Rating

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  In this connection, the Board 
finds that the March 1998 VA examination report, which 
evaluated the status of the veteran's disability, is adequate 
for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection for PTSD 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

The veteran served in the Republic of Vietnam initially as a 
helicopter mechanic and later as a helicopter crew chief and 
was awarded the Vietnam Service Star and Air Medal.  Service 
medical records show that the veteran was treated for anxiety 
attacks from April to August 1965.  However, his October 1969 
separation examination reflects no complaints of a mental 
disorder.

As stated earlier the veteran was diagnosed with PTSD at a 
March 1998 VA examination.  At that examination, the veteran 
complained of depression, nightmares and intrusive thoughts 
about Vietnam, and difficulties with attention, concentration 
and sleeplessness.  He stated that he had problems with his 
memory and felt anxious and nervous around people, indicating 
that his mind would go blank.  The veteran reported that he 
had had more than 50 assault and battery charges and had been 
in jail 30 to 40 times because he would lose control when 
dealing with people and explode.  As a consequence, he stated 
that he lived by himself and had no friends, which he 
attributed to his experiences in Vietnam.  The veteran had 
been married three times and had more than six relationships 
with other women that lasted less than two years.  He 
reported that he had been treated for depression and 
hospitalized 6 to 7 times and had 2 previous suicide 
attempts.  The veteran indicated that he had been fired or 
quit more than 100 jobs, since his discharge from service, 
and had not worked since November 1996.  On examination, the 
veteran's affect was flat and his mood was depressed and 
anxious.  He appeared to have mild difficulty with attention 
and concentration.  Although the veteran reported having had 
suicidal thoughts in the past, he did not have any at the 
time of the March 1998 examination.  However, he was having 
intrusive thoughts and flashbacks about Vietnam.  The veteran 
denied any hallucinations or delusions.  He had good insight 
and judgment, was alert and his memory appeared intact.  His 
speech was clear and coherent without tangentially or 
circumstantiality.  The diagnoses included mild PTSD and 
anti-social and borderline personality traits.  His Global 
Assessment of Functioning (GAF) score was 55.  (See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (Fourth Ed. 1994) (DSM-IV) adopted by 
the VA at 38 C.F.R. §§ 4.125 and 4.126.)

At a May 2000 video conference hearing, the veteran testified 
that he began outpatient treatment at the Fort Sill VA 
Medical Center (VAMC) in 1998, that he now went to the 
Oklahoma City VAMC for medications, and that he was taking 
Prozac and something for his stomach.  He stated that he 
continued to experience flashbacks and intrusive thoughts, 
had nightmares at least two to three times a week, and 
continued to have difficulty controlling his anger.  The 
veteran admitted to having been arrested for assault and 
battery about 50 times and having lost every job due to an 
argument (about 100 jobs since discharge from the service).  
He was last employed in November 1997 driving a truck.  He 
said that he did not attend any community or social 
functions, that he had been married three times, and that he 
only saw his children two or three times last year.  The 
veteran admitted on a good night to getting up to six hours 
of sleep, otherwise he wandered around and sometimes checked 
the perimeter of the area.  Ms. K. C. testified that she had 
known the veteran almost eleven years, having and breaking 
off a relationship many times.  She related that they sleep 
at opposite ends of the house and the veteran normally sleeps 
on the floor because he thrashes about, hollers and kicks 
until he finally wakes up, prowls around awhile and tries to 
go back to sleep; sometimes he sleeps outside in a lawn 
chair.   K. C. stated that the veteran cannot stand crowds 
and that she made the veteran leave a restaurant the night 
before when they had bad service because she did not want him 
to open his mouth.

The veteran's disability has been evaluated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a 10 percent rating is warranted for 
PTSD manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.  A rating of 30 percent is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
assigned if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

In reviewing the medical evidence, the Board notes that the 
March 1998 VA psychiatrist reported that the veteran's affect 
was flat and his mood depressed, and that he appeared to have 
mild difficulty with attention and concentration.  It was 
also noted that the veteran slept 4 to 6 hours a night, had 
nightmares normally two to three times a week; and could not 
work with, or be around, people because he lost control and 
exploded.  However, the veteran's thought processes were 
clear and coherent and his insight and judgment were good.  
He was found to be oriented and alert, there is no evidence 
of record that the veteran is unable to perform routine 
activities such as self-care, nor is there any indication 
that he is unable to accomplish necessary tasks.  The 
impression at the March 1998 examination was mild PTSD with a 
GAF score of 55.  A GAF score of 51 to 60 equates with 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  It is the 
Board's judgment that the evidence indicates that the 
veteran's current PTSD is productive of symptomatology that 
more nearly approximates occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Accordingly, an increased rating is warranted under 
the applicable rating criteria.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).
 
A 50 percent rating is not warranted as the medical evidence 
overall does not show that the veteran's PTSD is productive 
of occupational and social impairment with reduced 
reliability and productivity.  In support of this conclusion, 
the Board notes that there is no medical evidence of 
impairment in thought processes or communication, difficulty 
in understanding complex commands, impaired judgment, 
persistent delusions or hallucinations, inability to perform 
activities of daily living, or disorientation to time or 
place.  The psychiatrist who performed the March 1998 VA 
examination reported that the veteran was having no 
delusions, hallucinations or suicidal thoughts at that time.  
On examination, the veteran made good eye contact and was 
alert.  His memory was intact and his judgment and insight 
were not impaired.  The veteran's speech was clear and 
coherent with no blocking, no flight of ideas and no 
loosening of associations.  As such, the evidence when 
considered in its totality does not present a picture of 
impairment for a 50 percent rating as contemplated by the 
rating criteria.  There is no evidence that the veteran's 
PTSD has been more severe than the extent of disability 
contemplated in a 30 percent evaluation at any time during 
the period of this initial evaluation.  Fenderson, supra.  
Thus, the preponderance of the evidence is against the 
assignment of a rating in excess of 30 percent for the 
veteran's PTSD from March 7, 1998.  See 38 C.F.R. §4.130, 
Diagnostic Code 9411 (2000).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, although 
the veteran asserts that his PTSD symptomatology has 
interfered with his employment, the evidence shows that the 
veteran's other nonservice-connected disorders, not his PTSD 
symptomatology, has interfered with his employment and 
required his recent hospitalization.  Thus, the veteran's 
PTSD symptomatology has not otherwise rendered impracticable 
the application of the regular schedular standards.  
Accordingly, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

 
ORDER

An effective date prior to March 7, 1998, for service 
connection for PTSD, is denied. 

A higher initial rating of 30 percent for PTSD is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

